department of the treasury internal_revenue_service washington d c date cc intl br6 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from steven a musher chief cc intl br6 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation a corporation b producers independent producers corporate-owned producers product e product f product g date r date s date t ty issue whether sec_1_936-6 q a-12 governs the computation of combined taxable_income under the sec_936 profit split method in the case of the sale of product e to joint_venture producers who are not part of the affiliated_group conclusion sec_1_936-6 q a-12 is inapplicable since sales of the possession product beyond the affiliated_group to joint_venture producers are themselves covered sales within the meaning of sec_936 not sales of a component product subject_to further processing before covered sales outside the affiliated_group accordingly the general rules of sec_1_936-6 q a-1 et seq apply for purposes of computing combined taxable_income in this case facts corporation a is a worldwide producer of product e product f and product g corporation b is corporation a’s puerto rican product e manufacturing subsidiary_corporation b claims sec_936 benefits as a possessions_corporation pursuant to an election under sec_936 made in date r corporation b has further made an election under sec_936 to determine its sec_936 benefits under the profit split method and has identified product e as the possession product for this purpose corporation b sells the product e to corporation a who then on sells it at the same price to affiliate and non-affiliate producers some of the product e is sold as a component product to corporate-owned producers where is it is further processed into its final form as product f and product g sec_1_936-5 q a-1 corporation a also sells product e as an integrated product to independent producers sec_1_936-5 q a-1 corporation b timely filed its federal_income_tax returns for each of ty on date s_corporation a and corporation b both filed amended federal_income_tax returns for the years ty in the amended returns corporation a claimed to have overstated the amount of expenses allocable and apportionable to its gross_income from selling product e for purposes of computing combined taxable_income under the profit split method corporation a in its date t revised expense allocation identified a third category of product e sales to non-affiliate joint ventures jv's in which corporation a owns a minority stock interest corporation a concedes that the jv's are not affiliates within the meaning of sec_482 accordingly the jv’s are not part of the affiliated_group that includes corporation b within the meaning of sec_936 law and analysis taxpayer’s position corporation a seeks to allocate and apportion jv-related expenses pursuant to sec_1_936-6 q a-12 as interpreted in 106_tc_1 sec_1_936-6 q a-12 applies by its terms to the computation of combined taxable_income where the possession product is inter alia a component product sec_1_936-5 q a-1 defines a component product to be a product which is subject_to further processing before sale to an unrelated party a component product is distinguished from an integrated product which the same regulation defines to be a product which is not subject_to any further processing before sale to an unrelated party and which includes all component products from which it is produced corporation a argues the product e sales to the jv's are sales of a component product as opposed to an integrated product within the meaning of the foregoing sec_1_936-5 q a-1 corporation a reasons that the product e is subject_to further processing by the jv’s before sale to an unrelated party since none of the jv’s themselves is an unrelated party in the latter regard corporation a refers to sec_936 which defines unrelated_person in terms of someone other than a related_person as defined in sec_936 which carries a ten percent relatedness test corporation a's conclusion is that since corporation b is more than ten percent related to the jv's sales of product e cannot be of an integrated product and thus must be of a component product corporation a supports its position with sec_936 which allows the secretary to prescribe regulations for treating components produced in whole or in part by a related_person as materials corporation a draws a parallel between the term unrelated party as found in the treasury regulations and unrelated_person as found in the code in coca-cola the petitioners successfully argued that they could properly allocate the expenses associated with concentrate sales separately and differently depending upon whether the sale was to an independent franchised bottler or to an affiliated company owned bottler this result enabled a greater sec_936 benefit for concentrate sales to affiliates as compared with independent franchised bottlers the issue of joint ventures was not in the present case this case raises issues of interpretation of various terms appearing in the statute and regulations namely unrelated_person related_person unrelated party and related_party to provide a context it is useful to consider the framework for taxing intangible_property_income under sec_936 framework and history of sec_936 benefits for intangible_property_income sec_936 enacted in the tax equity and fiscal responsibility act of tefra is intended to benefit business operations that contribute to the economy of the possessions publaw_97_248 h conf rept pincite the mechanics of providing the benefits are a credit for the tax on qualified income of an electing_corporation coupled with a dividend received deduction for dividends made from the possession_corporation sec_243 sec_936 sec_936 was added in response to the perceived abuse under prior_law by u s businesses in developing intangibles and deducting the development costs in the u s followed by a transfer of the intangibles for exploitation on a tax-favored basis in the possessions the provision as modified is intended to lessen the abuse caused by taxpayers claiming tax-free_income generated by intangibles developed outside of puerto rico h conf rept pincite accordingly under sec_936 of the bill as originally passed by the senate and as ultimately enacted by tefra the general_rule excludes income attributable to intangibles from the benefits of sec_936 by treating such income as included by the shareholders rather than by the electing_corporation as follows h tax treatment of intangible_property_income in general a income attributable to shareholders the intangible_property_income of a corporation electing the application of this section for any taxable_year shall be included on a pro_rata basis in the gross_income of all shareholders of such electing_corporation at the close of the taxable_year of such electing_corporation as income from sources within the sec_936 was in part a response to issues raised in 84_tc_996 aff’d in part rev’d in part and remanded 856_f2d_855 7th cir taxpayer transferred valuable patents and other intangibles to its puerto rican subsidiary and thereby avoided substantial federal income taxes united_states for the taxable_year of such shareholder in which or with which the taxable_year of such electing_corporation ends s rep no pincite the senate bill did contain circumscribed exclusions permitting sec_936 benefits for certain intangibles to be referred to as covered_intangibles under the senate bill covered_intangibles included intangibles developed solely by the electing_corporation and manufacturing intangibles acquired by such corporation from a person who was not related to such corporation or to any person related to such corporation the senate amendment in sec_936 provided for the exclusion from sec_936 benefits of the gross_income of a corporation attributable to any intangible_property other than intangible_property which - i was developed solely by such corporation in a possession or ii acquired by such corporation from a person who was not related to such corporation or to any other person related to such corporation at the time of or in connection with such acquisition s rep no pincite emphasis added the senate bill in sec_936 defined related_person for this purpose as a person having a greater than ten percent relationship with the electing_corporation d related_person i in general a person hereinafter referred to as the related_person is related to any person if - i the related_person bears a relationship to such person specified in sec_267 or sec_707 or ii the related_person and such person are members of the same controlled_group_of_corporations ii special rule for purposes of clause i - i sec_267 and sec_707 shall be applied by substituting percent for percent and ii sec_267 shall be applied without regard to whether a person was a personal_holding_company or a foreign_personal_holding_company s rep no pincite emphasis added this provided a clear rule to ensure that intangibles developed by persons related to the electing_corporation rather note that h d was adopted in tefra as is with the exception of h d ii ii which was deleted in conference than solely by the electing_corporation itself could not become the subject of sec_936 benefits the house-senate_conference decided to amend the categories of intangible_property_income for which sec_936 benefits would be afforded to effectuate this revision the exception for covered_intangibles was eliminated from the general exclusion of intangible_property_income from under sec_936 of the senate bill although the definition of related_person remained in sec_936 sec_936 was added providing an election out from the general exclusion and permitting specified benefits for intangible_property_income under either the cost sharing or the profit split method benefits for covered_intangibles were incorporated within the cost sharing election in sec_936 such electing_corporation shall not be treated as the owner for purposes of obtaining a return thereon of any intangible_property described in subsection h b ii through v to the extent not described in subsection h b i or of any other nonmanufacturing intangible notwithstanding the preceding sentence an electing_corporation shall be treated as the owner for purposes of obtaining a return thereon of a intangible_property which was developed solely by such corporation in a possession and is owned by such corporation b intangible_property described in subsection h b i acquired by such corporation from a person who was not related to such corporation or to any person related to such corporation at the time of or in connection with such acquisition and c any intangible_property described in subsection h b ii through v to the extent not described in subsection h b i and other nonmanufacturing_intangibles which relate to sales of units of products or services rendered to unrelated persons for ultimate consumption or use in the possession in which the electing_corporation conducts its trade_or_business sec_936 emphasis added note as redrafted by the conference committee a third category of covered_intangibles are added namely possession product marketing intangibles involved in the sale of the possession product to unrelated persons for ultimate consumption or use in the possession sec_936 defines an unrelated_person as a person other than a related_person within the meaning of sec_936 the sec_936 election out is available on the condition that the electing_corporation have a significant_business_presence in a possession with respect to the product for which sec_936 benefits is claimed significant_business_presence is measured under three alternative tests geared to a minimum level of specified costs of the product being incurred in the possession where the significant business threshold is satisfied sec_936 benefits are afforded for intangible_property_income from the possession product under an election of either the cost sharing or profit split method under cost sharing an electing_corporation is treated as the owner for purposes of obtaining a sec_936 benefitted return on manufacturing intangibles for which it makes a specified cost sharing payment with regard to product_area research costs incurred by the affiliated_group sec_936 defines affiliated_group by reference to common_control in a sec_482 sense in addition to cost shared intangibles as noted above sec_936 benefits are also made available under cost sharing for the covered_intangibles - which had been the only types of intangibles for which the senate bill would have allowed sec_936 benefits the second method for affording sec_936 benefits for intangible_property_income under the conference committee bill that was enacted by tefra is the profit split method unlike the cost sharing method the profit split method does not attempt to distinguish among different types of intangible_property_income with some types qualifying and others not qualifying for sec_936 benefits rather under the profit split method the electing_corporation receives sec_936 benefits with regard to percent of the combined taxable_income of the affiliated_group other than foreign affiliates from covered sales of the possession product sec_936 defines covered sales to mean sales by the affiliated_group other than foreign affiliates to persons who are not members of the affiliated_group or to foreign affiliates the same definition of affiliated_group applies for purposes of the profit split as for the cost sharing method ie by reference to common_control in a sec_482 sense sec_936 f or purposes of this subsection thus covered sales are transactions of the affiliated_group other than foreign affiliates with non-affiliates or with foreign affiliates under a sec_482 standard there is no provision under the profit split method that incorporates any reference to the ten percent relatedness standard under sec_936 or sec_936 as explained those concepts are tied to the covered intangible provisions that were moved by the conference committee from the general provisions of sec_936 - to the cost sharing provisions the level of significant_business_presence and sec_936 benefits depends on the designation of the possession product congress intended that taxpayers should not be limited to designating the entire product ultimately sold to customers as the possession product congress contemplated that sec_936 would apply both for purposes of the significant_business_presence test and for the computation of combined taxable_income with regard to a partial product whether transferred as a component to an affiliate for further transformation or sold as an integrated product to non-affiliates h conf rept pincite pursuant to that authority the service promulgated sec_1_936-6 q a-12 controlling the computation of combined taxable_income from affiliated_group sales to non-affiliates of component products incorporated into integrated products and sec_1_936-6 q a-1 on the computation regarding possession sales of the integrated product to non- affiliates coca cola supra t c pincite application of law to this case corporation a bases its argument on its construction of component product as defined in sec_1_936-5 q a-1 since the existence of such a component product is the condition for availability of sec_1_936-6 q a-12 to compute the combined taxable_income subject_to the profit split method sec_1_936-5 q a-1 defines component product to be a product which is subject_to further processing before sale to an unrelated party the regulation does not define unrelated party for this purpose corporation a's argument assumes that unrelated party means unrelated_person within the meaning of sec_936 and sec_936 in light of the statutory context legislative_history and judicial authority we believe that unrelated party in this provision means a person that is not a member of the affiliated_group none of the terms unrelated_person related_person unrelated party or related_party appear in the statutory profit split provisions as explained above the legislative_history of the ten percent relatedness terms may be traced to the covered_intangibles exception under the senate bill that exception and the associated terminology was moved in the conference committee into the cost sharing provisions the ten percent relatedness standard however has no function under the profit split provisions corporation a points to sec_936 to support its position this provision authorizes regulations for purposes of the significant_business_presence test that ignore the costs of producing components that are not included as part of the possession product see sec_1_936-5 q a-5 the provision does not control the computation of combined taxable_income under the profit split method the profit split method divides the combined taxable_income of the affiliated_group from covered sales of the possession product sec_936 defines covered sales to mean sales by the affiliated_group other than foreign affiliates to persons who are not members of the affiliated_group or to foreign affiliates sec_936 defines affiliated_group by reference to common_control in a sec_482 sense thus covered sales are transactions of the affiliated_group other than foreign affiliates with non-affiliates or with foreign affiliates under a sec_482 standard not with reference to the ten percent relatedness standard it is irrelevant for purposes of the profit split that a possession product that has already been sold in a covered_sale to a non-affiliate may be subject_to further processing before subsequent sale of the processed product by the non-affiliate such further processing does not thereby render the possession product a component product within the congressional contemplation the conference_report states in pertinent part the secretary will prescribe regulations providing for appropriate treatment in cases where the island_affiliate produces a component which it sells to an affiliate for incorporation into a product sold to third parties h conf rept pincite emphasis added the tax_court in coca cola similarly notes congress recognized in enacting sec_936 that some sec_936 corporations produce products that are not sold to unrelated parties but rather are transferred to affiliates and used as component parts in the production of other products that are then sold by the affiliates to unrelated parties t c pincite emphasis added note from the context the tax_court in speaking of unrelated parties was referring to non-affiliates rather than ten percent or less related parties indeed the possession product at issue in the coca cola case was subject_to further processing following sales both to affiliated buyers and non-affiliated buyers yet the tax_court concluded that only the sales to non-affiliated buyers qualified as sales of component products eligible for treatment under sec_1_936-6 q a-12 further statutory support for this conclusion may be drawn from sec_936 controlling making the election for either cost sharing or profit split treatment all members of an affiliated_group must consent to an election under this subsection at such time and in such manner as shall be prescribed by the secretary by regulations sec_936 the regulations supporting this section are contained in sec_1_936-7 which provide that a possessions_corporation makes an election to use the cost sharing or profit split method by filing form 5712-a and attaching it to its tax_return all members of the affiliated_group must consent to the election an authorized officer of the electing_corporation must sign the statement of election and must declare that he has received a signed statement of consent from an authorized officer director or other appropriate_official of each member of the affiliated_group the election is not valid unless all members consent sec_1_936-7 q a-1 the process of making the election demonstrates that only members of the affiliated_group may participate in the profit split method and in the allocation and apportionment of expenses which follow from such treatment the regulations further demonstrate that only affiliate members are considered for purposes of profit split through the following requirement by consenting to the election out all affiliates agree to provide information necessary to compute the cost sharing payment under the cost sharing method or combined taxable_income under the profit split method id importantly the remaining percent of combined taxable_income after the allocation of the percent portion benefitted under sec_936 to the possessions_corporation is allocated to the domestic members of the affiliated_group percent of the combined taxable_income computed as provided in subparagraph c ii ii shall be allocated to the electing_corporation combined taxable_income computed without regard to the last sentence of subparagraph c ii ii less the amount allocated to the electing_corporation under the preceding sentence shall be allocated to the appropriate domestic_member or members other than any electing_corporation of the affiliated_group and shall be treated as income_from_sources_within_the_united_states sec_936 see also sec_1_936-6 q a-13 consistent with the statutory framework legislative_history and the coca cola case we conclude that sales of product e to the jv's who are not part of the affiliated_group are themselves covered sales not sales of a component product subject_to further processing before sold beyond the affiliated_group accordingly the general rules of sec_1_936-6 q a-1 et seq apply for purposes of computing combined taxable_income in this case if you have any further questions please call by steven a musher chief branch office of associate chief_counsel international
